DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9,11-15 and 29 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection remains for the scope of generic R variables (except for R2) which still includes an assortment of functional groups including hetero rings having both mono- and  polyfused rings having one or more N,O,S,Si,B and P atoms in any array for which there remains no enabling disclosure by way of working examples representative of the instant scope as pointed out in previous action. 

While not every compound need be tested to comply with enablement requirements, note the following passage in MPEP 2164.03 : “The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. Even within the limited test data provided which is only reported as ranges, for elected compounds there is evidence of structure-sensitivity given the reported IC50 values that varies from < 10uM to greater than 100uM which for the latter is indicative of poor inhibition in most assays. Compare eg.27 vs. eg.28. Thus these compounds cannot reasonably predict the activity for the diversely substituted scope claimed. The definition of “heterocycle” on p.15 includes both saturated, unsaturated and even aromatic rings which can be fused to any combination of said rings and also spirofused. Examples of rings as diverse as  furan, imidazole, isothiazole, isoxazole, oxadiazole, oxazole, 1,2,3-oxadiazole, pyrazine, pyrazole, pyridazine, pyridine, pyrimidine, pyrroline, thiazole, 1,3,4-thiadiazole, triazole, tetrazole, benzo[b]furan, benzo[b]thiophene, benzimidazole, imidazo[4,5- c]pyridine, quinazoline, thieno[2,3-c]pyridine, thieno[3,2-b]pyridine, thieno[2,3- b]pyridine, indolizine, imidazo[1,2a]pyridine, quinoline, isoquinoline, phthalazine, quinoxaline, naphthyridine, quinolizine, indole, isoindole, indazole, indoline, benzoxazole, benzopyrazole, benzothiazole, imidazo[ 1,5-a]pyridine, pyrazolo[ 1,5-a]pyridine, imidazo [ 1,2-a]pyrimidine, imidazo [ 1,2-c]pyrimidine, imidazo [ 1,5-a]pyrimidine, imidazo[1,5-c]pyrimidine, pyrrolo[2,3-b]pyridine, pyrrolo[2,3-c]pyridine, pyrrolo[3,2- c]pyridine, 
Note the following quote from PPG Indus. V. Guardian Indus. Corp 37 USPQ2d 1618 at 1623: "In unpredictable art areas, this court has refused to find broad  generic claims enabled by specifications that demonstrate the enablement of  only one or a few embodiments and do not demonstrate with reasonable  specificity how to make and use other potential embodiments across the full  scope of the claim.  See, e.g.  ,   In re Goodman  , 11 F.3d 1046, 1050-52,  29 USPQ2d 2010, 2013-15 (Fed. Cir. 1993);  Amgen, Inc.  v.  Chugai Pharmaceutical Co.  ,  927 F.2d 1200, 1212-14,  18 USPQ2d 1016, 1026-
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Abbott Laboratories, 107 USPQ2d 1273 which decided that the synthesis and screening for at least tens of thousands of compounds constituted undue experimentation. The instant scope far exceeds 104 permutations.
The rejections over Hu are withdrawn in view of the data provided by Lu provided by applicants. Said journal is co-authored by many of the applicants in Hu and is directed to SAR studies employing Hu’s compounds. The statement made by the Lu article on p.201,right column,1st paragraph, along with data found in the Supporting Information annex supports applicants’ position that a teach-away aspect exists for replacing methyl with H on the pyridazinone ring which is now what is only claimed herein.
The supplemental information content in Hu is being cited and provided herein to complete the record.
To clarify the record Hu’s  species were not anticipatory as originally perceived as the instant R8 variable in the previous set of claims did not include C1 alkyl but H and other alkyls and other choices.
Jorand-LeBrun (US Pub’167) is overcome by applicants’ amendments notably at R2.
Claims 1-9,11-15,19 and 29 remain rejected under judicial doctrine as being drawn to an improper Markush group for reasons of record. While R1 fused to R3 is no longer present note that the examined subject matter was limited to one of X as N (and N-oxide) and the other as C(R3). Note withdrawn claims 18,21,24-28 are solely directed to pyrimidine species and methods of use.
s 20 and 22-23 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624